IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

CHAeces LAMea Wee dhs , Plaintiff FILED
UNITED STATES DISTRICT COURT

DENVER, COLORADO

FEB 11 2019

 

 

 

oe -~¢
See ATTACHES ; JEFFREY P COoLWwe) h
CLERK
a
, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
KE FEOdAOTG)
DE Boer SoRRBGO
DAYANA Soraison)
Aniseeu: KinG
SEnni Cee Hadses
DAVIS LiSAc
ReBEcea Vows

Sots Doe , DEPENMMATS
A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

  
   

Sis aelt

(Name, prisoner identification number, and complete mailing addres

"Veuve -

(Other names by which you have been known)
Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee
____—- Civilly committed detainee
—o enero detainee
Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

-
Defendant 1: ( YE BoZAH E-RREGO (an ENC ) BUCE -Mencde DEAT

(Name, job title, and complete mailing address)
oJ®! veal U/; Ce o - 7

At the time the claim(s) | in this copaplaint a arose, was this defendant acting under
color of state or federal law? es No (check one). Briefly explain:

LOLATES ZLESL ; m Adi TS ‘ (CAL,

TREATMENT To Plain fl

Defendant | is being sued in his/her individual and/or SA otticial capacity.
Defendant 2: . SA _ idl MEDT
(Name, job title, and complete mailing address)

Ao, Box 26)F, BvEat ViSTA, Cyor€AQD Sl2l-Fo! F

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? 2 Yes ___ No (check one). Briefly explain:

Uonmren, Prati fis Same. 2IGHTS BY DENYING _
TMENT L :

Defendant 2 is being sued in his/her individual and/or ~~ official capacity.

Defendant 3: Aypeens Kine (« Caras ) BVCE PO. Bex Zort
(Name, job title, and complete matfing address)

Boer Vista, Corpcarn $12 -2erd

At the time the claim(s) in this compptin arose, was this defendant acting under
color of state or federal law? es___ No (check one). Briefly explain:

De bea osair (HOLATED auf 1" 4mEWO. LIGHTS TO freesy

ma ‘ vd

Defendant 3 is being sued in his/her _/ individual and/or Libticial capacity.

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

Other: (please identify)

 
&. DECENOATS) TAEMATICN Cow'r)

Dekermasre 4 Senw ee Hanisers (masoe)BUCK AO. Ber 2017
BvKENA UstA, Cacoe4dO 81211-0177
AcriNG ONDER Calo of STATE ct FEQE CAL LAW ( yes)
Ne Sendaar A. LS BE IMG SUES IN HER EDO JDL ALD Vpdcoa. CASS CITY

Ae CenpapT 47 NAvis Lishe (mazox) BICE, (0. BOX 2) F
Boe UistA, CavceAd0 PyQil-derF
ACTING UNDER (LOC of STATE of FEQELAL Lao (YES)
DECeSDACT IT 1S BEG SOED (NH Liab Vidor. Ava / oficae CAPAL ITY

DEfenaNT G@. KeBECCA biz (REGIONAL YoLvrete GooxtsimATo< )
BVCE/20. 80K OIF, Boner VisTA , CSLOLACO $12//-DoIF
AcrinG UNDER Cakot of STATE.0z FEPEede LW (Yas)
DEKcoANIr &. 1S BEWG SUED (N) HEL ATRIAL nid. oficiAe. CADMITY

Delconant 7% Soa Roz (nkiovss) Ber, Po. Bex.2017, BoeA sea,
CaLocirne , QM -FOVF
ACTIN USER. Coto. ef STATE. 56 FESELAK 1 Ald (Yes
DeCEODALT 7 15 BEING SLES IH wis(ee Lo IWNUDCAL Avd 6p Cade

CApacity
D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: ob Euiz o
UreLrarcy Wu/ EIGTH AMENQMEST RIGHT 16 SE FREE FCOM DAIS 00 Sv Pheri

Supporting facts: gz MES THEATMEIT FOR A SERIOOS
Mem Pp oo y DEOYNG ME ICAd

(THE Pra RR, CHaeLes L.WiLLIAMS so fered foe Z yas. WITHOOT
MEDICAL TREATMENT, KRAAYS S HOLD A SERIOUS MEAICAL CONMTICN
WHICH CHOSE THE DANTE EXCRUTIATING PAIN OIRECESSAULY
WAS CRUEL APS CNUSUAL PLN ISHMENT,

Z, THE DEesnawts Beceeue ANd oso) WERE. RECKLESS AUD
Wasi Cece 1 THE paid, Sv ReesN@ AWD OVERALL MEDICAL TREAT-

- MEST of THE OLAITIE, ASTER MULTIPLE SICK CALL Scps AVA
GtievVAVeEES THE SE soavts BOCreGo AO TONS) KVEDS THE
PLAID TIPS tO4S IN SEEIOCS PAIN AND NEEAEA MEBCAC TEEATMEDT.

3. ON SEPT. 29,2015 THOOUGH ONE I, Jort THE DLMATR SENT
MEDMCAL CEGVEST SLIAsS TO MEBICAL FOE FEST AND BACK Pdi,

4, ON IDCTOBER, 27,2015 THE PLATE WwAS 101) ‘NOTH CooL BE
DoNE Poe His FO avd Bac paid AND 1O RE-ReGuest AN Appoint
-~MEST LOITH ALS PROWNDER DEBORAH (HELEGO,

5 ON DEC. SP, JONle THE pear fl Ciléy Mis STED I GRIEVAICE Pow
Nov CEIEVIMO MEMCAL TIEATMENT, AFTER, MULTIALE SICK CALL
RieqG VESTS LOEKRE SENT,
D, STATEMENT of CLAIMC(s)
CLAIY ONE Gen't)

6. Fro ZOIS Te DATE My PAW WoESENES, Wy Farace , Siu
CONTRERAS MADE MKLTYLE CALLS TO THE MENICAL DEAT. 5

WELL ds THE WARBENS office ,/HL Fae THE DENIAL of MEA -
—1CAL TKEATM ERT.

7. ON O€¢. 22,2016 Tite. PLAT fl Pies A STEPIT GLIEVWVE foe
THe DENAL of MEdicAL TREATMENT, THE STEP IL GeieUdace
lok DENIED BY THE DEPENDANT DAYAH Sensor CHsA) fee
Boend Vista Corce. facicery MEIC AL. DEPT:

BON SHS. 120/0 THE Prantl Pied A -STEATT Gtsevance
wHieH Ws DENED BY Ante Y DECEsMec on) FER 13, 20/4

GTA GU of aeiz THE Doraicdf spcce wx7rit Noese. LABEL LE
Di THE Haliwty of BICE ABOOT NOT BEING TREATED Joe my POoT
Ad BieK Pain, Mo«se. CABLE. Pincen THE PLAWTIHE 1S THE Doin)
MADAGEMENT CLASS AND Sete dULED ME TO sEC Ne. Lofrin.

JO. OS HEGLST 1.2017 THE PLAISTIM toc Keays fox HS BACK.

I. Flan SEPU. 2P,aIS 7e ALtuse 1, dort Pf WwKS BENICA MENIAL
TEATHEMST Fac A SERCO3s MENICAL GENODITION.

(2. THE DEPEMANT Boece £Go 'S CESPowNS (BLE feove. eSCHEQULING ALL
AppersTMesers fox OFENDERS ON HER CHSRLOAA.T AM ASSIGQNES
TC [x<LEGE's CASELOAK.

13. THE DEPENDANT SPNASOD 15 7HE HEALTH SEVCES KA -
-ISTRATOR AUS WIEKSEES AWD SYTKRUSES THE ENTICE MED~
~CHte DEPT. AT Bier
DD, Starement of exams (s)
CLM ONE (Can'T)

14. Toso DENIED THE OLHOT Ns steo TZ Gcievawee. por-
~ THINKS Tt THE DEKE Of MERCAL TLEATMEST

IS” DOWMSON MAS MELESS to MY FLE ANO Ca0Ld HACE Fok SIL
SEEn LC si0T MILI ALE SICK CALL EG CESTS PORK foot AWK
Bécn Aww N2ioe To FILING GRIEVANCES.

1@. ON TS PoemATION ANS BELIEP wee AW offenaec Cues 4
GeIEVARCE, THE Che JANCE. stat CALLS THE MATTHR TD THE
ATEOTION 6 THE INMIMINOALS KLESDONNSIBLE Poe THE /SSVES of
THE GCizEVACE.

IF Rescrs sf XtAys od AVG.1, AIF ALE LB-4o NEGENCLATVE
Oise Disococe/ DISEASE LOH U408ES sEVEee paw CEx MiBiT |
XRAY CESOLTS,

18, CONSTINUOCS Ly) Filo Beis” re WATE. THE Dsiot Mf HS AAA TO
‘NEAL WUTH THIS PAIS DENELESS SS ARILY,

14. THE ACTIONS of BoCKEGD AND SonNSeN Coatirores DEL B-
- Etare EON ffeceniem 1 THE DLAUTINS SECIOOS MENICAL NEEAS
LOM IH IS A YloLATions of THE EIGTH AMEND, 7 THE OS EDAOSTITOTIOAS.

IN. STATEMAEAT of Gris)
CLAIM TIOO 7 AND ELS KIKe, Denn Ree Aaslses, Mow Lisde,
Reeteca Voz oo Ses DoE VIQLATED My First AMES. IGHT TO
FeEEty EXEAis€ hy NATIOR AMECICAN CELIGION,
DS. STATEMENT Of Cretutds )
Clint THO (Ceeont'r)

LHe Nieendaits Ades Mine Tenn fee Hrnsens, NAS
LISA, LER eecAk Voz, ArcdA SOHO AdE CONTINUOUSLY DETELEN
ME Feo PARTIUPATING IN SWEAT! LOWE ADS PPE CELEMOM ES,

2. KinG, HANSA, AISA, Jone, ANS So ALE DAtr of THz MADAGE -
—-MEOT TEAM! AO ACE KLESPophsi BOE Fat MAKING DECISICAS THAT
CUOER SECURITY AUS REUG&IOOS MeEeriurrvigs,

3. Since. Aeaostot Qoise re DATE KING(AS<SMEO SepEcuisce)
Q@AvE A -STAROING OCAER THAT THE prarsriff BE STR QOED
SEACCHED GOP) CETORANING Filet THE NATIVE AME tICARS Fist

AEA.

4, STEP Se AGHES HCE NOT CoNNXCTED ARER THE GONcLosions of
CHEISTIAN MOSLIM, DL SEWISH KELIGIOS ACTIVITIES .

SINCE, AVGOST, 20/57, TO DATE VOLre ABO DoE ACE ConTineous-
~Ly foceay THE PraurTifl TO PveEHASE Wore Foe. COC CECEMONIES
ATY Fo,2@ Ff cescd. LON CH 1S AD EXTLEME AMOIT WHEN WE ONLY
GE Meeo~n YS; 2 4 Mast (® STATE Pay. Evin) AATEC THE Peasoreff
foopa A NEW VEsdoe, CHALK CLEEK CHIAAIRes 11) BOER lost, TO -SELe
Ceeads Re F024 Caen.

b. Fee AUGUST dois Titec SEAT, I); Zeit Harsen, d1sac, Jorr,
Kine, Ano bee Focero THE Prawil 7 vse A nner bpoTty THAT
iis NOT SAAITIZER LEGCLGELY AAS WES LEFT COT ps THE HOT soa)
Fat NONTHS AT A TINE . THIS LORS THE ORLY ACCESS To Faeries’

Doavwye THE pater s CELIGIOVUS CELEAGWIES
DB. satire mest of CLnIMS)
ELAM Tk (eon'T)

7, SINCE AUGQOST OP 2aevS~ TO DATE KING, NAASEN, CASAC, JOLT, AG
Det. HAVE POceza ME tO Eparoce. OURRLY KYTREME LEATHER Can-
“1Tions BY NOT ALLOW AG ME SHELTER? FLOM SON LOIPDd, RAD, OF
SHO. ALD BY UMITIAG THE CLOTHS WE ALE ALLOEO TO WEAL.

8, Fidem AcGost a} 2orT TS SATE THE DEfEDAWTS ICG, MAUSESS,
LISK, UOL2= ASD DOE POLLEN THE pefaniartt Te Chey WATER
Ii S GAlion Beckers Flom THE CGYMWASIOM tO Ode. FAITH AHCEA.

THE Prdirser fe HAS ND ACCESS TO CVO Des WATER wsNice_ 1A) CELE-

Mepis.

G. SINCE AUGUST er, TO DATE Fite, ARSE, USSC, UOLZ, hOD NSE.
Have miae iT YPicoLt Te PaenepdTe wy my 2EL16/00S
CeLEMoNEsS DOE T CONSTANT OnsSéySrizad Awd MSCESpEeT CHOSED
BY oTHee efermacces AO STH Bechose of THE DESIENATED 4oe~
“Atrios of MY CELIGIOES AEM.

Id. STATEMERT CR CrHIMS
Com THA i

ANSLELS KING, DAVS L1SAC, TENA Ree Hansen, REBECCA Your.
AND Sew Ded VioLATEA My Fits AVERS, igHT Te Feely Excen-
QU 5E Wy Nara. A Eeete ELiGiCn AND Te BE FEEL. Kiont
KRETHIUATIOS foe ExcéfHersing ny LELIGIOUS 1 Gptr—

LON Day 27,2017 HWKEW King AS SEUZKHL Aérve Mucccas ofenazns
Get INTO BA) ALGOEMENT boty (52 WELE GARG ADD LETORNWG TO THE
SWEMLOGE, AREA JEL SECULITY ISSUES. SEUELAL DAYS LATER. Kitt;
Cyormcren Cegecet lboiz. Ww) o2O0EL 1 Fece USO WEAK FOL Geeens
ONICoRI TO FLOM, ANOS DUITIOG COS CELEMONWES,
D. srerenceoT of crAdiius
Cut THRE Coews‘r)

2.00 Aoawost 4 20/7 Ch ezeea U0Le SEWT AN) EMAC TH LT CANA
tHe. Uorootced EiIGroes CeocQirTee INGCMIG HIM WE NAO TO
wee owe fore Gece ON forms To, B0eNG, hide Perl C0 KELIGI008
DttA, fltot. TO THE INSERT LATHE KK WO ONE HAD to WEAK THEM,

3, ON Apur 2, 21g Lei EVCA A WoTICE Flom (EBEcA bez AWN
SEWER HdséS, AO Sot WE THAT THE OSE of TOBACCS /M} O0C
CELE uo nres SY US NATIVE AM. 2ELIGIOUS Gad LOS BEIKG SOS ~
“PEDEA DOE DH A SUBSTANCE, STA SAIN WAS OV K TOBNCCS, BENOG
FOAD9 in) OPFEMODEL TES MITTUHELL 'S JOSS Kt Fon Goadys.
Feom ADIL Zi, Jeg TO MAY IF, BOIS,

of. 6 Kenwee MTOR ELL 15 NOT, WOK 45 He BEEN A Méeuper ob

a Nstive. Ametican CELIGIOUS Gtson AT BUENA Uisti4 Cree -
~Ectinlde. FACILI ry.

5. THE SEPe anes Voce, HANSEN, A15HC, HQ Doe Mdde THE DEC-
- LSIQWS TE DOO PFAX QO LIGHT TO OSE SS4Ceo (A) OSK CELENMOWIES

Fan Zoadys WwiTteot Any ADC. potieY STHTING THAT TH FETA)
(S A CEMED/,

b. Ole FHE TOBHeCS Ws deneoen Fou Cfennee MITRHRLLS
POSSESSICa) / T x0 LONGER Poses (A THREAT TO THE DEQOK ITY of
BUCK TAOS, THE Sis Ea77on! WAS RETALUIATRA, OLY THE OSE of

TeBACeS 1S MW /NTREGAL \Aer of QUK. CELEMONES. OHI 18
JaevEcrées BY C25. 1 F-A2Z-102 AKO (CLO.

7 OQ! any 4+, 2018 TL wh tod By <7 Aredisens THAT KeBecc A
Jovz., Fwinsisae, Senn ded HANSER, ANO Sonn Ane AAO Misde_

THE. DECISieS TO SCPE KELL Narive. An. (CELIGIOCS SRUCES UTICA
FOLTHE, Noricé,
Dd. sritteucot of Facts
CLAM THEE Cons: r)

§, Noe THES PEZirrd THE CNHCISTIAUS ADD THE (OSLIUS USECE
ALLOLES To CalddQver THEIK CEREUO (KS,

GON NOV. 1$,.2017 KING DENIES MYSELF AWd AWorsex offesozc ACCESS
TS THE SWEATLOAGE ACER FRc Pipe CELEMONY. THE SWEATLONGE
Acéd is ree CALY Prsce DBSIGNATEA TO CoplO0cT PPE CELEVaAY,

10. ON OCRRER (6, 20:7 THE Jrsawei Pl Ceo A STEP IL Gesevence.
AGAINST B.UC.F. FOE THE. SUESTATIO’ Bvedeas AHO OVEC4L4,
ACTS of Pee ice AS DISCLIMIMATION REIMIG PERPETOATES

AGAST THE fest if ADO THE NATIVE AmEdicas CELIGIOUS Chou.

1 ON NovEnsBee (4 doit THE PLAT ft CEEVED A NoTe&. THAT
THIS PACILITY WAS ONDER (MUESTIGATION Foe THE GUEUANCE

FiLed, THIS Novice LAS Prom srép AL Géredance. Ghee Avrievy
A. O€CESAgx.

(Z. Oney Foon O45 2KTER KING DEWES THE JLauimiff dso
AocTtee oeonex Access TO THE -sWEATZSNGE. ALEA.
E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, offer than this lawsuit, in any federal or state court while you
were incarcerated? Yes No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

Name(s) of defendant(s):

 

Docket number and court:

 

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES
WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.
Is there a formal grievance procedure at the institution in which you are confined?

/ Yes ____ No (check one)

Did you exhaust administrative remedies?

Yes___ No (check one)
G. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST
FOR RELIEF.” OE iciti- CApreTy

CLAIM ONE IDECLAZATORY AS INSONETIVE CELIEF DECLARING!

|. TO ALLOW PirtisTiR FO onadd/PUceHase TENS SHOES AWS Boors
Tice. 4 YEde Fem A VEaee ef PLandT Ks eboice TO KELIEVE THE
NevcopaTuy 1s PLATS FECT ADD BACK PAW, AS WELL AS INSOLES FOR
THE. seis, 2,72 (S508 PLAT A MEMCAL MATIRESS ARO P 7/1101, HB WELL
1S A BOTTOM Book RESTEICTION AS LONG AS Pibirifl 1S (NCAKCECATEL TO
beueve ~usatitls Pdin GAGES BY THE DETER/ATED Dise 10 MIS BACK doe
pe DECennants Dewniac. of MEMCAL TREATMENT, 3.1m GE HOOrEa WO TECK
Mie Gyteteriond? CESTEK INDE FP WETLY Fe, BEM EC MEMCAL TICEATHURST,

IDDulboAL cArpdcurys begoeart Eaceeen Aw Daywd Ceres SHALL PAy

BSD, Com EACH, pee ee F2cq 0CO 1) Cup essay DAMAG es) Re. VOLATING my
RTE AN EOOMENT MCIGHTS. — SEE ATA _
H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that [ am the plaintiff in this action, that I have read this

complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

\ Senteocrtyy ZS ZOP
(Date) 7

(Form Revised December 2017)
Gs, ZEvEstT foc. LEUEF
CLAIN CDE! Poretasr fe KEQUESTS GSU6T CosstS ASO Vicswe Fees Ads Jacy TRIM DED.

CLAIM Tico:

ot 1c AC CAPACITY

BECLARATORY ANDO INTOWCTIUE LELIEP DECLARING! |, TO MOE
SWEATLSSGE AREA Aiorty Fidott RECREATI=y! VA20, T> (CELEE VE OI
AMD DSTCRCTIEDs By OTe Of Odes. 2.7 Ba FRE FROM ON—
LOARRESTED, UNOECESSARY, MODS, DLESSODICIAL STRIiA SEARCHES
APTIER SWEATLODGE PE CECEMANES USEX To DETER ME Feom
PHETIUAATING CE A REUGHAOS CRZEMOES, 5. THAT GOe HEC
LOITH C2STS GK DOM ATE LOCON AQ OTHE ITEMS NECAZA FEC OUR.
CEREMONIES FOC ALC NATIVE AMERICAN CELIGIONS Gkeghs IN) CRW
o¢ JUvATE sTAre PRUUTIES, SL 7D HAVE. A SHELTER BexeT on)
REUGIOLS Gloow~aAS 1D PLOTEA OS FkQyt EXTREME. iW\HEATNKER tansay-
“TIONS. TS. 70 AZOVIDE LOWGIG WATER SOURCE DP RELIGIONS GtCo0S |
6. Te BE ALLOWEN 1O WEAR sheers AOA TEHRIE CK SWEATAANTS Aa
Sweats tier AT Ove RELIGIOUS Ate. F. TO BE Fee. FRO ZETA

~ Afoy ACTIONS AQ Tisetimiodrion Fesun Row orafl,

ARP ZEW KiKG, SEON LEK Hanser) Navin LISAC, KEBBE CCA
ore sale phyB 20,000 EACH PEC YEAR, Fo A TOTAL Of (bBcs, doo
In @upassrrocy MAM ees) Foe UIOLATIAG MY Frast AMERonenST
AGH

PLATE RegoeSsTS GE0KT tants ASS Piling FEES AWD Soey TRIAL
DEMAPDA

CLAIn THREE 2

eWGe ne CAPAC Ty

DECLARATOCY eo INSOMETIVE CELIES MeAitice: | FR THE Giner
To COU. THAT THE AEFENOSOTS OA LETHUMTE AGAMST Pudiaiift
ADO THAT ALL PAST, MCESENT, ANA FOTUCE. RETALIATION wie NOT
CONTINUE. .
Gy, CE@vEST Foe ELIE?
CLAIM THKER (Gan) ‘r)

AD UO AE CAAT

APSRELS KING, DAVIO Lusne, Jennifec Hansen KfeBEeA Ubiz
SAAC py #7500 EH Foe i& TTA of 37 502) us CEMA EN -
oaTeLy DAMAGES) ABE Fac ALAusTI ff To BE ALIWEO yo ochet A
VIMEC GAME CDASUL (XBox ox. Peay Station) of PLAmrdfs Croice ,
AT rhs EMENSE WITH 30 GAMES HOS ZonoueEs To BE rs Mhsis~
-TiR Ss PESSES oN INMEFIOITELYY AD AT ALY FaciciTy Adnor ff
1S Hosea AT ANS D500 CADTEEN CREDIT:

Pri £Ee@vEscs (BOLT Casts AMO FitOG FEES MIN Doey
TRIAK NEMA
Shh ciel. ~

 

 

 

LEGS - 7p bCQS

Sory rxsry Sra, bb! ICL
crm wes rat) Foy y Ply
PD SL fe yap

BICC HES . :
De ee

2-19? AAY Ot / SOT:

LPECE PUPA CPL Cayley)

 
